United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1768
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

    Oscar Ernesto Martinez Florez, also known as Pedro, also known as Oscar
                               Escobar Martinez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                          Submitted: November 12, 2021
                            Filed: November 15, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, SHEPHERD, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

       Oscar Ernesto Martinez Florez appeals the sentence the district court1 imposed
after he pleaded guilty to drug and firearm offenses. His counsel has moved to

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the sentence as substantively unreasonable.

       Having reviewed the record under a deferential abuse-of-discretion standard
of review, see Gall v. United States, 552 U.S. 38, 41, 51 (2007), we conclude the
district court did not impose an unreasonable sentence. The court properly
considered the factors set forth in 18 U.S.C. § 3553(a), and there is no indication that
the court overlooked a relevant factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing relevant factors.
See United States v. Feemster, 572 F.3d 455, 461-62, 464 (8th Cir. 2009) (en banc);
see also United States v. Dunn, 928 F.3d 688, 694 (8th Cir. 2019). We have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                          -2-